                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


DARRIEN HARRIS,

                       Plaintiff,                  Case No. 17-cv-13227
                                                   Hon. Matthew F. Leitman
v.

SLH TRANSPORT, INC., a foreign
corporation, FROZEN FOOD EXPRESS,
a foreign corporation, and FIKRET
MARKISIC, jointly and severally,

               Defendants.
__________________________________________________________________

                              ORDER EXTENDING STAY

             IT IS HEREBY ORDERED that the STAY in this matter is extended to

January 14, 2020; and

             IT IS FURTHER ORDERED that the Court will schedule a Status

Conference to determine whether the case should continue to be STAYED and to

address scheduling dates after January 14, 2020.

             IT IS SO ORDERED.

                                       /s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: November 14, 2019




01026761-1
I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on November 14, 2019, by electronic means and/or ordinary
mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764




01026761-1
